DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of U.S. Patent 10,687,109. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and device comprising: capturing, using a network-enabled video camera, a video stream of a location at which a user is present, receiving, by a home assistant device, a spoken command from the user that requests video, captured by the network-enabled video camera, be recorded, analyzing the video stream captured using the network-enabled video camera to determine an identity of the user, and storing a portion of the video stream linked to a user account of the user based on
the spoken command and the determined identity of the user.
Claim 1 of the application is similar to claim 7 of U.S. Patent No. 10,650,800.
Claim 16 of the application is similar to claim 16 of U.S. Patent No. 10,650,800.

Claims 1-6,10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 10,200,746. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and device comprising: capturing, using a network-enabled video camera, a video stream of a location at which a user is present, receiving, by a home assistant device, a spoken command from the user that requests video, captured by the network-enabled video camera, be recorded, analyzing the video stream captured using the network-enabled video camera to determine an identity of the user, and storing a portion of the video stream linked to a user account of the user based on
the spoken command and the determined identity of the user.
Claim 1 of the application is similar to claim 1 of U.S. Patent No. 10,200,746.
Claims 2  and 5 of the application is similar to claim 7 of U.S. Patent No. 10,200,746.
Claims 3,4, and 6 of the application are similar to claim 6 of U.S. Patent No. 10,200,746.
Claims 10 and 12-15 of the application are similar to claim 1 of U.S. Patent No. 10,200,746.
Claim 16 is similar to claim 16 of U.S. Patent No. 10,200,746.
Claim 17 of the application is similar to claim 11 of U.S. Patent No. 10,200,746.
Analyzing commands using recognition and natural language is inherent in accessing the calendar account. 
Claim 18 of the application is similar to claim 7 of U.S. Patent No. 10,650,800.
Claims 19 and 20 of the application are similar to claim 15 of U.S. Patent No. 10,200,746.
Allowable Subject Matter
Claims 7-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Yuan et al. (10,200,746) show a method for using a home assistant device to manage video recording comprising: capturing, using a network-enabled video camera, a video stream of a location at which a user is present, receiving, by a home assistant device, a spoken command from the user that requests video, captured by the network-enabled video camera, be recorded, analyzing the video stream captured using the network-enabled video camera to determine an identity of the user, and storing a portion of the video stream linked to a user account of the user based on the spoken command and the determined identity of the user. In regard to claims 7-9, and 11, the prior art of record does not show or suggest the features of: 
determining the identity of the user is unsuccessful and storing the portion of the video stream linked to the user account comprises storing the portion of the video stream linked to a master account based on unsuccessfully determining the identity of the user,
 wherein storing the portion of the video stream linked to the user account comprises storing a reference to a portion of a continuous video feed stored to a cloud-based
server system, wherein storing the portion of the video stream linked to the user account comprises storing a separate file of the portion of the video stream to a cloud-based server system, and transmitting notifications that a portion of the video stream linked to the user based on the command  and the identity is ready for viewing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laska et al. (10,192,120) show it is well known for a smart home assistant to capture a video stream by a network enabled camera and use and store time lapse video streams. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 11, 2021